Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021; 09/21/2021 & 07/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (U.S. 2019/0162771 A1) in view of Yi et al. (U.S. 2018/0191179 A1).
Regarding claim 1, Miyazawa et al. disclose in Figs. 15-16 a secondary battery 103 for testing an internal short, comprising: 
at least one unit cell 153 comprising: a positive electrode plate 20 including a positive electrode current collector  11 and a positive electrode active material layer 12 as seen through out Figs. 12-16 (see par. 0130);
a positive electrode plate 20  including a negative electrode current collector 21 and a negative electrode active material layer 22; and a separator 30 interposed between the positive electrode plate 10 and the negative electrode plate 20 (see pars. 0130-0132), wherein any one of the at least one unit cell comprises:
a positive electrode side metal terminal 81 having one end disposed between the positive electrode plate 10 and the separator and the other end extending out of the unit cell (see Fig. 14 & par. 0123 & 0130); and 
a negative electrode side metal terminal 82 having one end disposed between the positive electrode plate 20 and the separator and the other end extending out of the unit cell (see pars. 0123 & 0132).


    PNG
    media_image1.png
    261
    426
    media_image1.png
    Greyscale

Miyazawa et al. fail to disclose wherein the secondary battery for testing an internal short is used to cause an internal short in the unit cell by contact between the other end of the positive electrode side metal terminal and the other end of the negative electrode side metal terminal.
In related art, US 2018/0191179 to Yi et al. discloses that the secondary battery for testing an internal short is used to cause an internal short in the unit cell by contact between the other end of the positive electrode side metal terminal and the other end of the negative electrode side metal terminal (see pars. 0088, wherein   a short circuit may occur between the positive electrode and the negative electrode. For example, a burnout may be caused by penetration through the battery. When the terminal or the battery cell 410 is penetrated, a short circuit may occur between the positive electrode and the negative electrode. For example, a burnout may be caused by the formation of an internal short circuit (ISC) due to introduction of foreign substances into the battery). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing method taught by Miyazawa et al.  to be able to testing an internal short is used to cause an internal short in the unit cell by contact between the other end of the positive electrode side metal terminal and the other end of the negative electrode side metal terminal as taught by Yi et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the internal short test is performed in a desired state of the secondary battery after long cycle and high temperature storage without being affected by the testing temperature condition (see Yi’s pars. 0087-0088 & 0095).
As to claim 2, Miyazawa et al. disclose a positive electrode tab via terminal 81 (see par. 0143) formed in the positive electrode plate 10 and a positive electrode lead having one end connected to the positive electrode tab 81 (see par. 0143 & 0164);
a negative electrode tab 82 formed in the positive electrode plate 20 and a negative electrode lead having one end connected to the negative electrode tab (see par. 0143 & 0164); and a pouch type battery case 91 which is sealed with the unit cell 151 and an electrolyte solution received therein (see par. 0123, 0158 & 0173), and wherein the other end of the positive electrode lead, the negative electrode lead, the positive electrode side metal terminal and the negative electrode side metal terminal 81 & 82 is exposed from the battery case (see Fig. 10).

As to claim 3, Miyazawa et al. disclose wherein the positive electrode side metal terminal 81 and the negative electrode side metal terminal 82 are formed distinguishably with an eye, or the positive electrode side metal terminal, the negative electrode side metal terminal 82, the positive electrode lead and the negative electrode lead are formed distinguishably with an eye (see par. 0143, wherein storage device 103 is a laminate-type battery. Third power storage device 103 includes at least a third housing 93 and a third electrode assembly 153 (see FIGS. 14 and 15). An outer profile of third housing 93 has a flat shape. Third housing 93 is made of an aluminum laminate enclosure material. The aluminum laminate enclosure material is formed by stacking a resin film, an aluminum foil, and a resin film in this order. Positive electrode terminal 81 (a positive electrode tab) and negative electrode terminal 82 (a negative electrode tab) allow communication between the inside and the outside of third housing 93).
As to claim 4, Miyazawa et al. disclose wherein the positive electrode side metal terminal 81 is at least one of a positive electrode side first metal terminal having one end disposed in the positive electrode current collector 11  and a positive electrode side second metal terminal 81 having one end disposed in the positive electrode active material layer 22, and the negative electrode side metal terminal 82 is at least one of a negative electrode side first metal terminal 82 having one end disposed in the negative electrode current collector 21 and a negative electrode side second metal terminal having one end disposed in the negative electrode active material layer (see par. 0132, wherein Negative electrode 20 is electrically connected to negative electrode terminal 82 (see FIGS. 10 and 11). Negative electrode 20 is in a form of a sheet. Negative electrode 20 may include, for example, a negative electrode current collector 21 and a negative electrode active material portion 22 (see FIG. 11). Negative electrode active material portion 22 may be formed on a surface of negative electrode current collector 21. Negative electrode active material portion 22 is formed, for example, by applying a negative electrode composite material containing a negative electrode active material to a surface of negative electrode current collector 21. Negative electrode active material portion 22 may be formed on both of front and rear surfaces of negative electrode current collector 21. The negative electrode composite material may further contain a binder in addition to the negative electrode active material).
As to claim 5, Miyazawa et al. disclose a plurality of unit cells 151, 153 & 158, 159 and only one of the unit cells 153 comprises the positive electrode side metal terminal and the negative electrode side metal terminal 81 & 82 (see Fig. 15).
As to claim 6, Miyazawa et al. disclose wherein a plurality of unit cells 151, 153 & 158, 159, and one of the unit cells 153 comprises any one of the positive electrode side first metal terminal 82 and the positive electrode side second metal terminal 81 and any one of the negative electrode side first metal terminal 81 and the negative electrode side second metal terminal 82 (see par. 0132, wherein Negative electrode 20 is electrically connected to negative electrode terminal 82 (see FIGS. 10 and 11). Negative electrode 20 is in a form of a sheet. Negative electrode 20 may include, for example, a negative electrode current collector 21 and a negative electrode active material portion 22 (see FIG. 11). Negative electrode active material portion 22 may be formed on a surface of negative electrode current collector 21. Negative electrode active material portion 22 is formed, for example, by applying a negative electrode composite material containing a negative electrode active material to a surface of negative electrode current collector 21. Negative electrode active material portion 22 may be formed on both of front and rear surfaces of negative electrode current collector 21. The negative electrode composite material may further contain a binder in addition to the negative electrode active material), and other unit cell comprises 151, 158 & 159 the other one of the positive electrode side first metal terminal and the positive electrode side second metal terminal and the other one of the negative electrode side first metal terminal and the negative electrode side second metal terminal 81 & 82 (see Figs. 10-16).
As to claim 7, Miyazawa et al. disclose wherein one end of the positive electrode side metal terminal 82 and the negative electrode side metal terminal 81 is aligned at a same location in a vertical direction inside of the unit cell, and the other end of the positive electrode side metal terminal 81 and the negative electrode side metal terminal 82 is spaced apart in a horizontal direction outside of the unit cell 103 (see Fig. 14).
As to claim 8, Miyazawa et al. disclose wherein the positive electrode side metal terminal 81 and the negative electrode side metal terminal 82 are bent on a plane (see par. 0299).
As to claim 9, Miyazawa et al. disclose in Figs. 12-16, a method for testing an internal short of a secondary battery, the secondary battery comprising at least one unit cell 153, the unit cell comprising: positive electrode plate 10 including a positive electrode current collector 11 and a positive electrode active material layer 12 as seen through out Figs. 12-16 (see par. 0130); a positive electrode plate 20 including a negative electrode current collector 11 and a negative electrode active material layer 21; and a separator 30 interposed between the positive electrode plate 10 and the negative electrode plate 20, the method comprising: 
(a) in any one unit cell, forming a positive electrode side metal terminal 81 having one end disposed between the positive electrode plate 10 and the separator 30 and the other end extending out of the unit cell (see Fig. 14-15); 
(b) in the unit cell having the positive electrode side metal terminal 81, forming a negative electrode side metal terminal 82 having one end disposed between the positive electrode plate 20  and the separator 30 and the other end extending out of the unit cell 103 (see Figs. 14-15); and 
Miyazawa et al. fail to disclose wherein the secondary battery for testing an internal short is used to cause an internal short in the unit cell by contact between the other end of the positive electrode side metal terminal and the other end of the negative electrode side metal terminal.
In related art, US 2018/0191179 to Yi et al. discloses that the secondary battery for testing an internal short is used to cause an internal short in the unit cell by contact between the other end of the positive electrode side metal terminal and the other end of the negative electrode side metal terminal (see pars. 0088, a short circuit may occur between the positive electrode and the negative electrode. For example, a burnout may be caused by penetration through the battery. When the terminal or the battery cell 410 is penetrated, a short circuit may occur between the positive electrode and the negative electrode. For example, a burnout may be caused by the formation of an internal short circuit (ISC) due to introduction of foreign substances into the battery). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing method taught by Miyazawa et al.  to be able to testing an internal short is used to cause an internal short in the unit cell by contact between the other end of the positive electrode side metal terminal and the other end of the negative electrode side metal terminal as taught by Yi et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the internal short test is performed in a desired state of the secondary battery after long cycle and high temperature storage without being affected by the testing temperature condition (see Yi’s pars. 0087-0088 & 0095).

As to claim 10, Miyazawa et al. fail to disclose connecting a short circuit including a switch and a resistor to the positive electrode side metal terminal and the negative electrode side metal terminal in an off state of the switch; and turning on the switch to cause an internal short in the unit cell, and measuring a current flowing in the short circuit.
In related art, US 2018/0191179 to Yi et al. discloses in Fig. 4a below that a switch 434 and a resistor 450 to the positive electrode side metal terminal (+ - terminals as seen in Fig. 4) and the negative electrode side metal terminal in an off state of the switch 434 (see Fig. 4A); and turning on the switch to cause an internal short in the unit cell, and measuring a current flowing in the short circuit (see pars. 0088-0089, a short circuit may occur between the positive electrode and the negative electrode. For example, a burnout may be caused by penetration through the battery. When the terminal or the battery cell 410 is penetrated, a short circuit may occur between the positive electrode and the negative electrode. For example, a burnout may be caused by the formation of an internal short circuit (ISC) due to introduction of foreign substances into the battery). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing method taught by Miyazawa et al.  to be able to testing an internal short is used to cause an internal short in the unit cell by contact between the other end of the positive electrode side metal terminal and the other end of the negative electrode side metal terminal as taught by Yi et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the internal short test is performed in a desired state of the secondary battery after long cycle and high temperature storage without being affected by the testing temperature condition (see Yi’s pars. 0088 & 0124).

    PNG
    media_image2.png
    258
    527
    media_image2.png
    Greyscale

As to claim 11, Miyazawa et al. disclose a positive electrode tab via terminal 81 (see par. 0143) formed in the positive electrode plate 10 and a positive electrode lead having one end connected to the positive electrode tab 81 (see par. 0143 & 0164);
a negative electrode tab 82 formed in the positive electrode plate 20 and a negative electrode lead having one end connected to the negative electrode tab (see par. 0143 & 0164); and a pouch type battery case 91 which is sealed with the unit cell 151 and an electrolyte solution received therein (see par. 0123, 0158 & 0173), and wherein the other end of the positive electrode lead, the negative electrode lead, the positive electrode side metal terminal and the negative electrode side metal terminal 81 & 82 is exposed from the battery case (see Fig. 10); wherein the method further comprises measuring voltage via measurement device 502 between the positive electrode lead and the negative electrode lead (see pars. 0162-0163).
As to claim 12, Miyazawa et al. disclose the secondary battery is charged by connecting a power source between the positive electrode lead and the negative electrode lead or while the secondary battery is discharged by connecting a load between the positive electrode lead and the negative electrode lead (see pars. 0148-0150).
As to claim 13, Miyazawa et al. disclose wherein the positive electrode side metal terminal 81 is at least one of a positive electrode side first metal terminal having one end disposed in the positive electrode current collector 11  and a positive electrode side second metal terminal 81 having one end disposed in the positive electrode active material layer 22, and the negative electrode side metal terminal 82 is at least one of a negative electrode side first metal terminal 82 having one end disposed in the negative electrode current collector 21 and a negative electrode side second metal terminal having one end disposed in the negative electrode active material layer (see par. 0132, wherein Negative electrode 20 is electrically connected to negative electrode terminal 82 (see FIGS. 10 and 11). Negative electrode 20 is in a form of a sheet. Negative electrode 20 may include, for example, a negative electrode current collector 21 and a negative electrode active material portion 22 (see FIG. 11). Negative electrode active material portion 22 may be formed on a surface of negative electrode current collector 21. Negative electrode active material portion 22 is formed, for example, by applying a negative electrode composite material containing a negative electrode active material to a surface of negative electrode current collector 21. Negative electrode active material portion 22 may be formed on both of front and rear surfaces of negative electrode current collector 21. The negative electrode composite material may further contain a binder in addition to the negative electrode active material).
As to claim 14, Miyazawa et al. disclose an anti-explosion chamber which loads the secondary battery for testing an internal short (see par. 0159).
Miyazawa et al. fail to disclose connecting a short circuit including a switch and a resistor to the positive electrode side metal terminal and the negative electrode side metal terminal in an off state of the switch; and turning on the switch to cause an internal short in the unit cell, and measuring a current flowing in the short circuit.
In related art, US 2018/0191179 to Yi et al. discloses that a switch 434 and a resistor 450 to the positive electrode side metal terminal (+ - terminals as seen in Fig. 4) and the negative electrode side metal terminal in an off state of the switch 434 (see Fig. 4A); and turning on the switch to cause an internal short in the unit cell, and measuring a current flowing in the short circuit (see pars. 0088-0089, a short circuit may occur between the positive electrode and the negative electrode. For example, a burnout may be caused by penetration through the battery. When the terminal or the battery cell 410 is penetrated, a short circuit may occur between the positive electrode and the negative electrode. For example, a burnout may be caused by the formation of an internal short circuit (ISC) due to introduction of foreign substances into the battery). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing method taught by Miyazawa et al.  to be able to testing an internal short is used to cause an internal short in the unit cell by contact between the other end of the positive electrode side metal terminal and the other end of the negative electrode side metal terminal as taught by Yi et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the internal short test is performed in a desired state of the secondary battery after long cycle and high temperature storage without being affected by the testing temperature condition (see Yi’s pars. 0088 & 0124).
As to claim 15, Miyazawa et al. disclose in Fig. 16 a power source 101 configured to be connected between disclose a positive electrode lead via terminal 81 (see par. 0143) formed in the positive electrode plate 10 and a positive electrode lead  of the secondary battery for testing an internal short (see Fig. 16 & par. ); wherein the method further comprises measuring voltage via measurement device 502 between the positive electrode lead and the negative electrode lead (see pars. 0162-0166).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		July 8, 2022.
/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858